Citation Nr: 9902065	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for chronic low back 
disorder.

2. Entitlement to service connection for a chronic urinary 
condition.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a September 1997 rating decision 
issued by Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.


FINDING OF FACT

The veteran has not presented any credible evidence 
demonstrating any form of a back disorder or an urinary 
disorder during his period of service, nor has he presented 
any credible medical evidence establishing a nexus between 
any post service back or urinary disorder and any incident of 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic low back disorder.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
chronic urinary disorder.  38 U.S.C.A. § 5107(a).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Of record is a report of hospitalization during the veterans 
period of service.  When he was admitted to the hospital in 
April 1964, he reported a moderately symptomatic small right 
inguinal hernia of eight months duration.  The hernia was 
originally picked up on a routine physical examination.  Six 
weeks prior to hospital admission, however, the veteran began 
noticing some pain and discomfort in the right lower quadrant 
when ambulatory, which he claimed would go away when he would 
lie down.  The day after hospital admission, the veteran was 
placed under general anesthesia and underwent a right direct 
inguinal hernia repair, during which the Basini technique was 
used.  Post operatively, the veteran complained of headaches 
for 48 hours, but these gradually subsided.  On the day of 
hospital release, the veteran was completely asymptomatic, 
and he was discharged to light duty for two weeks.  His 
discharge instructions were to avoid any strenuous activity 
for that period.  The diagnosis was of right direct inguinal 
hernia.  

There were no reports of symptomatology, diagnosis or 
treatment for any form of back disorder or urinary disorder 
during the veterans period of service.  When the veteran was 
examined in August 1964, for the purpose of separation from 
service, there were no spinal or other musculoskeletal 
abnormalities, and there were no abnormalities of the 
genitourinary system.  

Of record are reports of treatment afforded the veteran by 
Sidney Zimmet, M.D.  A July 1977 report of X-ray examination 
showed the lumbar bodies to be within normal limits, although 
there was slight posterior position of L5 upon S1 which could 
be due to muscle spasm.  There was no evidence of direct 
injury to any of the lumbar bodies or posterior elements and 
there was no major diminution of the intervertebral spaces.  
In an October 1976 treatment note, he reported he had 
problems urinating, and stated that the pressure had gone 
down over a 10 year period.  He stated that Dr. Coleman had 
treated him, and it was indicated that the veterans bladder 
was alright.  In July 1977, the veteran reported lumbar pain 
after lifting luggage.  The veteran reported, when he was 
seen in March 1979, that his urine stream had decreased since 
his last treatment.  He stated that a urologist had seen him 
between 1974 and 1976.  However, he did not give any 
particulars with regard to this treatment, such as the name 
of the treating physician.  In December 1980, the veteran 
reported a decreased urine stream, with dribbling.  He 
indicated that this had been going on for years.  He 
reported, when he was seen in August 1981, that the urine was 
very brown and that he had a two week history of left lower 
quadrant pain.  In an October 1987 treatment note, the 
veteran reported a decreased urine stream.  He stated at 
times he was unable to urinate at all, and that he did not 
feel that he was completely eliminating.  The urine stream 
was slow to start, and there was dribbling.  The veteran 
reported back pain when he was seen in November 1987.  

Of record are reports of treatment by Daniel Nightengale, 
D.C.  On examination, the veteran presented with a history of 
hernia in 1964, which he reported resulted in aggravation of 
his low back.  The veteran complained of recent exacerbations 
from extensive vomiting, but that he had general low back 
pain since the hernia surgery in 1964.  A June 1985 treatment 
note indicated that the veteran had aggravated his low back 
while moving mattresses.  When he was seen in July 1987, the 
veteran reported the onset of low back pain when he bent over 
to pick up a newspaper after having performed heavy labor 
over the weekend.  It was noted that the veteran required 
continued and regular chiropractic treatment for low back 
pain.  In August 1988, the veteran reported that lifting 
caused low back and neck pain; and, when the veteran was seen 
in February 1989, he was reported to have low back pain after 
shoveling.  He continued to receive chiropractic treatment on 
virtually a monthly basis.  Exacerbated back pain was 
indicated after he reported falling, lifting heavy loads, 
sitting in a broken seat, receiving a hug from a large 
person, and lifting a pool table.

The VA examined the veteran in December 1997.  He reported he 
injured his back climbing out of an airplane while in 
service, and had suffered constant back pain since that time.  
He further reported that when he was undergoing surgery for 
an inguinal hernia, the spinal needle, when inserted, hit 
bone and inappropriate spaces.  He described seizure like 
activity and that he fell off the gurney, with electric 
sensations throughout his limbs.  Current pain was reported 
as a chronic 3 on a scale of 1 to 10, and flare-ups to 8 on 
this scale.  He gave a history of stiffness and stated he 
could not endure activities for long periods of time or sit.  
He stated he could not cross his legs or walk for long 
distances.  Chiropractic treatment was reported.  The 
veterans history of injury was complicated by an insult to 
insult by the spinal needle being inserted incorrectly.  On 
examination, there were no postural abnormalities or fixed 
deformity.  Painful motion with spasm was reported, and 
swelling could be seen.  X-ray films showed slight disc space 
narrowing at the L5-S1 level in an otherwise unremarkable 
lumbosacral spine examination.  Prior to a review of these X-
ray films, the examiner concluded that the veteran probably 
had nerve impingement, with probable degenerative joint 
disease with a herniated disc at L4-L5, S1-S2.

The veteran also underwent a genitourinary examination at 
that time.  He again reported slipping on the ice, resulting 
in pain and numbness in the groin and back.  The spinal tap 
injury during the in service hospitalization was also 
reported.  He currently noted no pressure with urination and 
still had residual urine in his bladder after urination.  On 
examination, there was no history of genitourinary disease.

Of record is a report from W. Ross Tappan, M.D., dated in 
February 1998.  Dr. Tappan noted that the veteran reported he 
had been admitted to a VA (sic) hospital for an inguinal 
hernia repair in April 1964.  During an attempt to administer 
spinal anesthesia, the veteran stated that he received a very 
strong shock that caused him to move uncontrollably and fall 
off the operating table.  The spinal was abandoned and the 
procedure was accomplished with a general anesthetic.  The 
veteran stated that following the procedure he has had 
chronic low back pain and difficulty with urination.  The 
veteran asked Dr. Tappan for an opinion as to whether or not 
the symptoms could be related to the spinal anesthetic or the 
fall from the operating table.  It appeared to Dr. Tappan the 
veteran experienced a severe paresthesia during the attempt 
to administer the spinal anesthetic.  That could be caused by 
stimulation of, or direct needle trauma to a nerve root or to 
the cauda equina.  Trauma to a nerve root affecting the 
bladder would be unlikely since the bladder is innervated by 
S2-S4 and a typical spinal is given at levels between L2-L5.  
It is possible that a part of the cauda equina was 
traumatized by the spinal needle, although since the bladder 
is innervated by multiple nerve roots, Dr. Tappan concluded 
that while possible, it was not likely that the veterans 
symptoms would result from a single needle stick.  The fall 
from the operating table was a more likely cause of the 
veterans symptoms.  A fall from a typical operating table 
could damage the lower spine resulting in low back pain and 
symptoms of a neurogenic bladder.  Dr. Tappan indicated that 
he was only stating that there was a possibility that the 
veterans symptoms were related to the attempted spinal 
anesthetic and the fall from the operating table.  He noted 
that he had reviewed no medical records, seen no laboratory 
studies, and had not examined the veteran.  

Also submitted were letters from the veterans brother and a 
friend of the veteran.  They attested that the veteran gave a 
contemporaneous history, consistent with the contentions 
noted above.  The veteran also gave testimony at a formal 
hearing before an RO hearing officer in April 1998, likewise 
consistent with the contentions noted above.  

Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

Initially, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

In making this determination, the Board notes that service 
medical records are negative for a back injury or any 
residuals thereof.  Moreover, there is no reference in the 
service medical records to any urinary disorder.  

Turning to the post service medical evidence, the Board has 
considered the private and VA treatment records dating from 
1977 to 1988.  These reports do not contain a medical opinion 
relating the veterans current back and urinary disorders 
with his period of service or with any incident.  

In particular, the Board has considered the statement from 
the veterans chiropractor, the December 1997 VA examination 
report, and the statement from Dr. Tappan.  Each of these 
statements indicates that the veteran has had back and 
urinary problems since service.  However, each of these 
statements are predicated on the veteran being traumatized by 
an attempted spinal anesthetic, resulting in a fall from the 
operating table, during the 1964 surgical repair of the right 
inguinal hernia.  

However, a review of the service medical records, in the form 
of the reports of hospitalization and of surgical treatment, 
does not reflect that a spinal anesthetic was administered or 
even attempted.  Moreover, there is no indication from the 
service medical records that the 1964 surgery was complicated 
by spinal anesthetic or any other incident involving a fall 
from the operating table.

In determining whether a claim is well grounded, the 
veterans lay evidence of incidents in service is generally 
presumed to be credible solely for that purpose.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The [e]xceptions to this 
rule occur when the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Id.  Here, 
the veterans assertions regarding the in service surgical 
procedure are inherently incredible, particularly in light of 
the 1964 reports of surgery which show no use of a spinal 
anesthetic.  Therefore, the Board does not have to accept his 
assertions as true.  See Samuels v. West, 11 Vet. App. 433, 
435 (1998).  

The Board reaches similar conclusions with regard to the 
statements provided by the veterans brother and a service 
comrade, in January and April 1998, respectively.  Again, 
they are relating history given by the veteran, and, as noted 
above, these statements as to the circumstances surrounding 
the veterans 1964 surgery were found to be inherently 
incredible.  Hence, statements derived from the veterans 
assertions must also be considered less than credible.  

Accordingly, in relying on the veterans assertions, which 
are the necessary predicate for the medical statements 
provided by the health care professionals, such medical 
statements regarding the underlying etiology that caused the 
veterans current ailments (i.e., his back and urinary 
disorders) become patently incredulous, and the Board does 
not have to presume the truthfulness of these medical 
statements for the purposes of a well grounded claim.  See 
Samuels, supra; see also Duran v. Brown, 7 Vet. App. 216, 220 
(1995) (explaining the credibility rule does not require that 
the patently incredible be credible).

In the absence of credible medical evidence that establishes 
a plausible etiology for the veterans current back and 
urinary disorders, which can be related to his period of 
active duty service, or evidence which tends to indicate the 
presence of a back or urinary disorder during service, the 
Board determines that the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim[s are] well 
grounded.  38 U.S.C.A. § 5107(a).  Therefore, the veterans 
claims for service connection for these disorders must be 
denied.  


ORDER

Service connection for a chronic back disorder is denied.

Service connection for a chronic urinary condition is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
